
	

114 HR 4490 IH: SEAT Act of 2016
U.S. House of Representatives
2016-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4490
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2016
			Mr. Cohen introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to issue regulations that establish minimum dimensions
			 for passenger seats on aircraft operated by any air carrier in the
			 provision of interstate air transportation or intrastate air
			 transportation, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Safe Egress in Air Travel Act of 2016 or SEAT Act of 2016. 2.Minimum passenger seat dimensions (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation shall issue such regulations as are necessary—
 (1)to establish minimum dimensions (including width, length, and seat pitch) for passenger seats on aircraft operated by any air carrier in the provision of interstate air transportation or intrastate air transportation; and
 (2)for the safety and health of passengers. (b)DefinitionsIn this section:
 (1)In generalThe terms defined in section 40102 of title 49, United States Code, have, respectively, the definitions given such terms in that section.
 (2)Seat pitchThe term seat pitch means the distance from any point on one seat to the same point on the seat in front of or behind it.
				
